Case 1:19-cv-00310-WES-LDA Document 8 Filed 07/15/19 Page 1 of 6 PageID #: 488



                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF RHODE ISLAND
     GARY WALKER,

                Plaintiff,

     V.

     BANK OF NEW YORK MELLON AS
     TRUSTEE FOR THE                                                 CASE NO. 1:19-CV-00310-WES-LDA
     CERTIFICATEHOLDERS OF THE
     CWALT, INC. ALTERNATIVE LOAN
     TRUST 2006-CB39, MORTGAGE
     PASS-THROUGH CERTIFICATES
     SERIES 2006-CB39; NEWREZ, LLC
     DBA SHELLPOINT MORTGAGE
     SERVICING,

                Defendants.


             DEFENDANTS' RESPONSE TO WALKER'S MOTION TO REMAND

          The Bank of New York Mellon fka The Bank of New York, as Trustee for the

Certificateholders of the CWALT, Inc., Alternative Loan Trust 2006-39CB, Mortgage Pass

Through Certificates, Series 2006-39CB (BoNYM) and NewRez LLC d/b/a Shellpoint Mortgage

Servicing (Shellpoint) oppose Mr. Walker's motion to remand and show as follows:

                                          I.        ARGUMENT SUMMARY

          Mr. Walker's motion to remand is his latest attempt to delay the inevitable foreclosure of

a mortgage he has not made a payment on in nearly a decade. He contends this court lacks

jurisdiction because (1) defendants waived their removal right by answering in state court prior

to their deadline and (2) the amount in controversy is less than $75,000. Both arguments lack

merit and are clearly undermined by the authority Mr. Walker cites.




DEFENDANTS' RESPONSE TO WALKER'S MOTION TO REMAND                                                   Page 1 of 6
Civil Action No.1:19-CV-00310-WES-LDA; Gary Walker v. Bank of New York Mellon, as Trustee, et al.
Case 1:19-cv-00310-WES-LDA Document 8 Filed 07/15/19 Page 2 of 6 PageID #: 489



                                       II.       RELEVANT BACKGROUND

          On November 17, 2006, Mr. Walker took out a $150,000 loan to purchase the property at

549 Angell Road, Lincoln, Rhode Island 02865. (See compl. at its ex. A, doc. at 3 p. 51.) He

granted a mortgage against the property to secure repayment.                                   (See id.)   BoNYM is the

mortgagee and Shellpoint is the mortgage servicer. (See compl. at its ex. C, doc. 3 at p. 80.) Mr.

Walker defaulted on his repayment obligations by failing to make his April 1, 2010 payment and

all payments thereafter. (See id.)

          On May 1, 2019, Mr. Walker filed suit in state court against Shellpoint and BoNYM to

enjoin a May 2, 2019 foreclosure sale. (See compl. at p. 10-11, doc. 3 at p. 21-22; see also

restraining order, doc. 3 at p. 87-88.) He pleads for injunctive relief and monetary damages

basing on allegations BoNYM breached the mortgage and its duty of good faith and fair dealing

and Shellpoint violated Rhode Island general laws section 19-14.11-4 and the Rhode Island fair

debt practices act by failing to send compliant pre-foreclosure notices. (See generally compl.)

He specifically requests the court grant a permanent injunction barring foreclosure. (See compl.

at p. 10-11, doc. 3 at p. 21-22.)

                                    III.      ARGUMENTS & AUTHORITIES

A.        Defendants did not waive their removal right.

          Mr. Walker contends defendants waived their removal right by answering in state court

prior to removing. His argument—while not a model of clarity—appears to be (1) including

affirmative defenses in an answer and (2) answering prior to being formally served constitute

acts beyond merely preserving the "status quo" in state court, waiving the right to remove. (See

mot. to remand at p. 8-10, doc. 7-1.)




DEFENDANTS' RESPONSE TO WALKER'S MOTION TO REMAND                                                                Page 2 of 6
Civil Action No.1:19-CV-00310-WES-LDA; Gary Walker v. Bank of New York Mellon, as Trustee, et al.
Case 1:19-cv-00310-WES-LDA Document 8 Filed 07/15/19 Page 3 of 6 PageID #: 490



          The cases Mr. Walker cites to support his first proposition directly undermine it. See

Advanced Constr. & Renovation, Inc. v. Mt. Hawley Ins. Co., No. 17-61080, 2018 WL 797073 at

* 3 (S.D. Fla. Feb. 9, 2018) (denying remand despite including jury demand in answer and

affirmative defenses) quoting Scholz v. RDV Sports, Inc., 821 F. Supp. 1469, 1470-71 (M.D. Fla.

1993) ("[A] motion to dismiss is an affirmative use of the state-court process, and thus,

distinguishable from actions to maintain the status quo in state court, such as defending

preliminary injunctions and filing answers and affirmative defenses."); see also Miami Herald

Publishing Co. v. Ferre, 606 F.Supp. 122, 124 (S.D. Fla. 1984) (finding no waiver by filing an

answer and affirmative defenses); Haun v. Retail Credit Co., 420 F.Supp. 859, 863 (W.D. Pa.

1976) (same). Rule 81 also plainly contemplates a defendant answering in state court with

affirmative defenses prior to removing. Fed. R. Civ. P. 81(c)(2) ("A defendant who did not

answer before removal must answer or present other defenses or objections under these rules

within the longest of these periods . . . ")

          That defendants answered prior to Mr. Walker formally serving them does not change the

analysis.      Defendants' removal deadline was triggered when they "otherwise" received Mr.

Walker's complaint.1 28 U.S.C. § 1446(b)(1). They could not, as Mr. Walker suggests, have

waited up to 120 days for Mr. Walker to serve them and then remove. Reading Rule 81 and 28

U.S.C. § 1446(b)(1) together, there can be no question defendants did not waive their right to

remove by answering in state court with affirmative defenses prior to being formally served.

B.        The loan and property establish the amount in controversy exceeds $75,000.00.

          Mr. Walker challenges this court's diversity jurisdiction on the grounds defendants failed

to establish the amount in controversy. (mot. for remand at p. 3-7, doc. 7-1.) To the contrary, as


1
 Mr. Walker's counsel e-mailed a copy of the complaint to defendants' counsel the day he filed it in an effort to
ensure they cancelled the foreclosure sale.

DEFENDANTS' RESPONSE TO WALKER'S MOTION TO REMAND                                                       Page 3 of 6
Civil Action No.1:19-CV-00310-WES-LDA; Gary Walker v. Bank of New York Mellon, as Trustee, et al.
Case 1:19-cv-00310-WES-LDA Document 8 Filed 07/15/19 Page 4 of 6 PageID #: 491



defendants correctly cite in their notice of removal, "[i]n cases that seek equitable relief against

foreclosure sales, the fair market value of the property to be foreclosed upon is an acceptable

measure of the amount in controversy for purposes of diversity." Bedard v. Mortg. Elec.

Registration Sys., Inc., No. 11-cv-117, 2011 WL 1792738, at *2–3 (D.N.H. May 11, 2011); see

also Cabriales v. Aurora Loan Servs., No. C 10-161 MEJ, 2010 WL 761081, at *3–4 (N.D. Cal.

Mar. 2, 2010) (amount in controversy satisfied where plaintiffs sought to enjoin foreclosure of

home that exceeded $75,000 in value); McKenna v. Wells Fargo Bank, N.A., 693 F.3d 207, 213

(1st Cir. 2012) (amount in controversy satisfied where the loan amount and the amount due

exceeded $75,000). Mr. Walker sued seeking a permanent injunction barring defendants from

foreclosing. (See compl. at p. 10-11, doc. 3 at p. 21-22.) Whether the property value, original

loan amount, or current amount due on the loan control the amount in controversy, it is clearly

met. The Town of Lincoln tax assessor appraises the property at $225,700. (not. of removal at

its ex. 8, doc. 1-3.) The original loan the property secures was for $150,000 and the amount just

to reinstate the loan exceeds $177,778.70. (See compl. at its exs. A, C, doc. 3 at p. 51, 80.)

          Mr. Walker attempts to distinguish the cases defendants cite in their removal notice by

arguing they involve claims to invalidate a mortgage, rather than requests for injunctive relief.

(mot. to remand at p. 7, doc. 7-1.) But the practical effect of a permanent injunction barring

foreclosure is the same as a mortgage invalidation and results in the same damages to

defendants—and the same benefit to Mr. Walker—the property's value. As this court recently

acknowledged, when a plaintiff asks the court to permanently bar foreclosure, the property value

controls. See Hernandez v. U.S. Bank, N.A., 318 F. Supp. 3d 558, 559-60 (D.R.I. 2018).

Although Mr. Walker endeavors to distance himself from his own pleadings by claiming he is

merely seeking "specific injunctive relief precluding [BoNYM] from foreclosing due to failure to



DEFENDANTS' RESPONSE TO WALKER'S MOTION TO REMAND                                                   Page 4 of 6
Civil Action No.1:19-CV-00310-WES-LDA; Gary Walker v. Bank of New York Mellon, as Trustee, et al.
Case 1:19-cv-00310-WES-LDA Document 8 Filed 07/15/19 Page 5 of 6 PageID #: 492



comply with the terms of the mortgage," there can be no question he is asking the court to

permanently bar foreclosure. Count II of his complaint is entitled "Claim for Injunctive Relief

and a Preliminary and Permanent Injunction," he demands this court "grant a permanent

injunction . . ." and requests the court set "a hearing on a Permanent Injunction." (See compl. at

p. 10-11, doc. 3 at p. 21-22.) The property value controls and amount in controversy is met.

C.        Mr. Walker's damage model establishes the amount in controversy.

          The damages Mr. Walker pleads aggregated with his injunctive relief request establish

the amount in controversy. From BoNYM, under count I he claims actual damages, punitive

damages, and legal fees "in an aggregate amount less than $70,000.00." (compl. at p. 9, doc. 3 at

p. 20.) From Shellpoint, under count III, he claims "actual damages, punitive damages and legal

fees, in an aggregate amount less than $70,000.00 reduced by any damages received pursuant to

Count IV" and under count IV he claims "actual damages, and statutory damages of $1,000 for

each violation of the RIFDCPA, with said damages not to exceed $75,000.00 with a reduction of

any damages received pursuant to Count III." (compl. at p. 14, 17, doc. 3 at p. 25, 28.) Were

Mr. Walker to recover the maximum damages he seeks from BoNYM—$69,999.99—his request

for injunctive relief would only need to be valued at $5,000.01 to establish the amount in

controversy. Similarly, were he to recover the maximum damages he seeks from Shellpoint—

$74,999.99—his request for injunctive relief against Shellpoint would only need be valued at

$.02, to establish the amount in controversy. Even under Mr. Walker's strained computation,

there is a "reasonable probability" the amount in controversy exceeds $75,000. See Porter v.

American Heritage Life Inc. Co., 956 F. Supp. 2d 344, 346 (D.R.I. 2013) (aggregating claims for

amount in controversy purposes.)




DEFENDANTS' RESPONSE TO WALKER'S MOTION TO REMAND                                                   Page 5 of 6
Civil Action No.1:19-CV-00310-WES-LDA; Gary Walker v. Bank of New York Mellon, as Trustee, et al.
Case 1:19-cv-00310-WES-LDA Document 8 Filed 07/15/19 Page 6 of 6 PageID #: 493



                                                  IV.       CONCLUSION

          The court may exercise diversity jurisdiction because defendants did not waive their

removal right, the parties are diverse, and the amount in controversy exceeds $75,000.00. Mr.

Walker's motion to remand, including his attorneys' fees request, must be denied.

Date: July 15, 2019                                                     Respectfully submitted,

                                                                                /s/ C. Charles Townsend
                                                                        C. Charles Townsend, admitted pro hac vice
                                                                        AKERMAN LLP
                                                                        2001 Ross Avenue, Suite 3600
                                                                        Dallas, Texas 75201
                                                                        Telephone: 214.720.4300
                                                                        Facsimile: 214.981.9339
                                                                        charles.townsend@akerman.com

                                                                        Steven M. Stoehr, Esq. # 9347
                                                                        Harmon Law Offices, P.C.
                                                                        150 California Street
                                                                        Newton, MA 02458
                                                                        Telephone: 617.558.0780
                                                                        Facsimile: 617.243.4038
                                                                        sstoehr@harmonlaw.com

                                                                        ATTORNEYS FOR DEFENDANTS


                                            CERTIFICATE OF SERVICE

       I hereby certify the foregoing was served on the 15th day of July, 2019 upon the
following via CM/ECF filing:

John B. Ennis, Esq.
1200 Reservoir Avenue
Cranston, Rhode Island 02920
Counsel for Mr. Walker


                                                                               /s/ C. Charles Townsend
                                                                        C. Charles Townsend




DEFENDANTS' RESPONSE TO WALKER'S MOTION TO REMAND                                                          Page 6 of 6
Civil Action No.1:19-CV-00310-WES-LDA; Gary Walker v. Bank of New York Mellon, as Trustee, et al.
